DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
Applicant has failed to clearly define material for anolyte or catholyte or the reactants or products of the oxidation reactor. In an attempt to obtain a breadth of metes and bounds, the expanse of claims are too broad whereby multiple interpretations of the same vocabulary words are possible. This leads to a clear 112b situation as one having ordinary skill in the art is not sure how to interpret the claims. The prior art rejection as well as any art included in the conclusion paragraph show this invention to be an improvement patent (Applicant is not the first to invent a redox cell having additional reactors for changing or utilizing byproducts from a first cell). The claim language must positively recite the improvement feature and features which limit the metes and bounds of the instant invention to the specific field of endeavor the invention space is within.
In the instant claim breadth, a typical fuel cell reads on instant claim “oxidation reactor” whereby it receives hydrogen as a reactant and oxygen as a reactant. Since oxygen is involved, and the instant claim is silent to provide structural limitations narrowing the scope, a common fuel cell reads on the instant claimed “oxidation reactor”. Would one having ordinary skill in the art know that Hydrogen gas can be utilized in a fuel cell to produce energy? Would one having ordinary skill in the art understand that plumbing can be utilized to produce an ‘in contact’ situation of a system to enable multiple cells to utilize byproducts? Examiner takes the position that ‘Yes’ one having ordinary skill in the art would identify these scenarios to produce a broader system and that no inventive step is present to combine these systems. The Examiner points this out because the issue not IF one having ordinary 
Applicant argues the prior art utilizes controllers to achieve the same function as the claimed invention. This is not a persuasive argument as the prior art rejection below meets the structural features of the claims as presented. Applicant’s arguments are not commensurate with the scope of the instant claims as currently presented. If applicant’s argument were positively recited, it is predictable that PGPUB 2016/0248109 would be utilized in a 103 rejection to modify the specific location and interaction of the rebalancing cell.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The applicant is also to be made aware that “in contact” is interpreted as A connected to C even if an element B exists therebetween. The claim does not utilize “directly in contact” or define the mechanism of connection such as “in fluid connection with”. The invention is all physically connected together via casing and plumbing structure. The “oxidation reactor” is in contact with the positive electrolyte and headspace of the positive electrolyte reservoir if it is located in direct contact to the plumbing on the catholyte side OR the anolyte side as the connection is made through the physical plumbing of the system. The applicant merely utilizes the term “oxidation reaction” wherein only a reactant of the cell needs to have an oxidation effect happen thereto; such is not limiting to the side of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Evans et al (PGPUB 2015/0255824)
Claim 1: Evans teaches a system and method of maintain the electrolyte pH and stability of a redox flow battery [Abstract]. Below is modified Figure 6 of Evans that shows explicitly the mapping of the claim terms to the location within Evans. The instant claim includes “receives hydrogen gas generated by the charge/discharge reaction of the battery: This limitation shows that the applicant’s instant claim is cherry picking some attributed of a very large system to clam without recitation of “directly”, it is interpreted that an object C receives an object A even if it flows through a structural feature B unless “Directly” is utilized. 

    PNG
    media_image1.png
    542
    860
    media_image1.png
    Greyscale

The sealed aqueous flow batter (400) comprises a negative electrolyte reservoir (50) and positive electrolyte reservoir (52); 
A discharge/charge reaction cell (18) having a separator (24) and independent input flow connections on both sides of the separator [Fig 6] whereby it is CAPABLE for the system to operate in a manner such that anolyte and catholyte flow into the cell system, hydrogen is produced within the reaction of the cell [Fig 2b; 0035];
An cell (300, 412) receives hydrogen gas and comprises an oxidation reaction, applicant’s oxidation reactor [Fig 4; 0053], the proton produced within this reaction is supplied to the battery system as a feature of the battery system is in communication with the proton produced; 
The oxidation reactor is in physical connection through plumbing to the headspace (457) of the positive electrolyte reservoir which is capable of containing any gases. There is NO NEXUS between the head space currently amended and the oxidation reaction. Additionally, there is NO NEXUS between the oxidation reactor and any specific utilization of the proton produced as such is not defined. 

Claim 5: Evans teaches a hydrogen reactant and a positive electrolyte reactant [Fig 4; 0053].
Claim 7: Evans teaches a reactant of fluid material on the positive side of the electrochemical cell (412) whereby the contact of fluid with the electrode is interpreted to meet the limitation of at least free-floating positive electrolyte and partially submerged. 
Claim 8: Evans teaches an electrode to correspond to a hydrogen gas material and a second electrode to correspond to an iron material [Fig 4]. 
Claim 9: Evans teaches an electrode assembly to have a hydrogen oxidation catalyst on one side of a membrane separator and carbon on the other [Fig 4].
Claim 10: Evans teaches the catalyst to be at least platinum [0053].
Claim 11: Evans teaches a carbon material to be exposed to a solution phase reaction of metal ions in the positive electrolyte [Fig 4].
Claim 12: Evans teaches the headspace of the positive electrolyte reservoir to be connected via a hydrogen gas conduit to receive hydrogen gas provide from a headspace of the negative electrolyte reservoir [Fig 5].
Claim 14: Evans teaches at least a pump (30, 32) for the electrolyte reservoirs [Fig 5-6]. 
Claim 15: Evans teaches an in-line proton diffusion cell [Fig 5-6].
Claim 17: Evans teaches an iron flow battery [Fig 2B; 0034].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2, 4, 6, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (PGPUB 2015/0255824).
	Claim 2: Instant claim recites “sealed aqueous flow battery system”. “Sealed” does not impart a frame of limitation: the claim does not recite structure or function whereby the sealed nature is of the flow of fluid or of physical location of the device. The system can be fluidly contained as presented in Evans or a plurality of these systems can be physically sealed from thunderstorms by being located in a building. This presents a situation where the verbiage and lack of structural limitations allow of MPEP 2144.04 duplication of parts whereby a plurality of the systems in one building fall under the preamble statement of “battery system”. A plurality of battery systems allows for a plurality of individual elements within the system, even if they are associated with independent microsystems. 
	A plurality of systems leads to any individual system to be duplicated. MPEP 2144.04 duplication of parts is relied upon for this rational. There is NO PRESENTED NEXUS between the plurality of features and the instant scope that would lead to patentability. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claim 4: Evans teaches a MEA system for providing oxidation of the reactants [Fig 4; 0053-0054], but does not recite a plurality of MEAs. Under MPEP 2144.04 Duplication of parts, it would be obvious to have a plurality of features whereby reactant flow can be diverted to a plurality of MEAs. The hydrogen oxidation catalyst for this reaction is prone to degradation and therefore having a plurality of systems would lessen the burden on one cell’s catalyst layer. 
Claim 6: Evans teaches a membrane to separate reactants for an electrochemical cell [Fig 4], but is silent to discuss if the membrane is porous or not. One having ordinary skill in the art would recognize 
Claim 18: Evans teaches a proton reaction with a positive electrolyte in the positive reservoir supply path [Fig 5-6]. The positive electrolyte utilized is from the positive electrolyte reservoir and therefore interpreted to read on the instant claim language as location of encasement is not patentably distinguishing from that of the prior art. MPEP 2144.04 Rearrangement of parts, making integral.
Claim 19: Evans teaches a system capable of performing all positively recited structural limitations and functional capabilities. The instant invention is capable of not having electrolyte therein or being operated whereby in that state, the cell is passive. The claim differs on how the assembly is operated which does not patentably distinguish the instant structure from that of the prior art.
Claim 20: Evans teaches portions of the system which operate without pumps and pressurized gasses whereby these features are passive portions as claimed [Fig 5-6].
Claim 21: Evans teaches a closed loop system whereby no external supplied rebalancing reactants is required to perform [Fig 5-6]. It is also interpreted that the instant claim is a meta-state claim whereby a cell in an OFF state would not require outside reactants. Another way of interpreting the claim is to say that this limitation breaks the cell as the system once formed needs to have an electrolyte supplied thereto from an external source whereby invalidating the structure.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (PGPUB 2015/0255824) as applies to claim 1 above, further in view of Esswein et al (PGPUB 2016/0248109)
Claim 13: Evans is silent to teach a movement facilitating device specifically for the hydrogen conduit. 
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (PGPUB 2015/0255824) as applies to claim 1 above, further in view of Horne et al (PGPUB 2010/0003545).
Claim 16: Evans teaches a redox reaction battery, but is silent to teach the specifics of the material therein.
Horne teaches a redox flow battery [Abstract]. The battery uses a reactant of iron [0052] establishing relative art. The redox cell comprises a carbon felt material [0039-0042]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the redox flow battery of Evans to include the carbon felt material as taught by Horne in order to allow for catalyst adhesion and electrolyte permeation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The instant claim is mapped to the prior art above and is the best representation of the instant claim while closely interpreting the terms applied in the instant to claim to how they are presented in the specification. Broadest reasonable interpretation is not applied because the prior art teaches a headspace from a negative electrolyte reservoir in communication with a cell to process on the cathode side of the system.  Applicant is encouraged to consider the below prior art. Without structural features added to define the structure of the claim, they can be interpreted to be any object that meet the function. 
PGPUB 2006/0251959: Bioreactor. The instant claim is silent to specific materials. This bioreactor operates inside of a reservoir.
PGPUB 2016/0248109: Cell operates on the negative anolyte side of the cell to rebalance the reactants. 
PGPUB 2013/0084482: Teaches a rebalance system on the positive side catholyte of the system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 571-272-1395.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723